DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 12, claim 12 [line 24] recites “wherein importance information is added to a part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images”.  Examiner is unclear as to how to a part is indicated as important images.  For the purposes of examination, this limitation is interpreted as:
wherein importance information is added to a part of tomographic images stored in the image storage device

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 12.  Consequently, claim 13 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fram (US 9323402 B1, published 04/26/2016), in further view of Dmitrieva et al. (US 20110268336 A1, published 11/03/2011), hereinafter Dmitrieva, in further view of O'Dell et al. (US 20110255761 A1, published 10/20/2011), hereinafter O'Dell.
	
Regarding claim 1, Fram teaches the claim comprising:
A case display apparatus, comprising: at least one memory configured to store a program; and at least one processor configured to execute the program and control the case display apparatus to (Fram Figs. 1-29; col. 4 [line 31], software code configured for execution on a computing device in order to perform the methods may be provided on a tangible computer readable medium, such as a compact disc, digital video disc, flash drive, hard drive, memory device or any other tangible medium; such software code may be stored, partially or fully, on a memory of a computing device (e.g., RAM, ROM, etc.), such as the computing system 150; col. 5 [line 62] – col. 6 [line 17], the information display computing device 150 may include one or more computing processors 152; the processors generally are used to execute computer instructions based on the information display modules 151 to cause the computing device to perform operations as specified by the modules 151; col. 8 [line 44], computing device 250 may include one more computing processors 152, may include memory storage 153):
generate display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430; col. 9 [line 17], FIG. 3 illustrates three sample image series 310, 320, and 330, each including multiple medical images; medical imaging exams, such as computed tomography (CT), magnetic resonance imaging (MRI), ultrasound, nuclear medicine, positron emission computed tomography (PET), digital angiography, mammography, computed radiography, digital radiography, fluoroscopy, and others; viewing these medical exams on handheld devices becomes problematic because of the small screen size of these portable devices; col. 9 [line 40], described herein are improved ;
perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for example to determine if there has been a change in the size of a brain tumor; each of these prior exams may also include one or more series; in the course of interpreting an exam, the user may need to compare images from different series, both within an exam and often across exams; col. 10 [line 31], it would be advantageous when changing between first and second image series (e.g., between series 310 and 320) to automatically select for display an image from the second series that is at substantially the same anatomic position as the currently displayed image in the first series; col. 10 [line 49], when series are from different exams, the numerical frame of reference may differ; in order to correlate the position of images from series with different frames of reference, the different exams need to be spatially registered; this can be accomplished automatically; col. 17 [line 10], in matching images between the series, the closest anatomic match may be chosen; for example, if image 912 is the image being displayed and the user switches to series 920, image 922 may be automatically selected for display because it is in the same spatial position (or the closest spatial position) as image 912; col. 11 [line 34], FIG. 5 illustrates an embodiment where the systems and method described herein are applied to cases where there are multiple exams; column 550 illustrates a series of image stacks where each image stack represents a series of images; column 550 illustrates three exams, with each exam including multiple series including a "Sag T1", "Axial T1" and "Axial T2" exemplary series within a brain MRI in this example; col. 11 [line 61] – col. 12 [line 11], the computing system may also navigate between images of corresponding anatomical positions (or the closest anatomical position available) between different exams; col. 19 [line 19], the 
when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position ;
when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from the first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); col. 11 [line 7], in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack; if the user provides a downward motion while image 422 of images series 420 is displayed, the display may be updated to show adjacent image 423 of image series 420; col. 13 [line 39], if a computing device is currently displaying an image from Series Type A of Exam 3 and the user provides an up or down finger motion, another image (e.g. an adjacent image) from Series Type A of Exam 3 would be displayed on the computing device; col. 16 [line 54], image series 910 comprises a first series of images with an arbitrary number of images, slice thickness, and slice spacing and image series 920 comprises a second series of images that are within the same plane as the images of the image series 910);
when the identification information specifies that the image capture time shift is to be performed, select a third tomographic image from the second tomographic image set, the second tomographic image set being a second plurality of tomographic images (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each , 
a target person of the first tomographic image and target persons of the second tomographic image set being identical, examination portions captured in the first tomographic image and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same modalities, for example to determine if there has been a change in the size of a brain tumor (see col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], exams at different times); col. 10 [line 49], series within the same exam are acquired with the patient in the same position; therefore locating images from different series that correspond to the same spatial position may be performed by selecting images at the same position within the respective image series; when series are from different exams, the numerical frame of reference may differ; in order to correlate the position of images from series with different frames of reference, the different exams need to be spatially registered; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right; in this example, this action would result in display of a T1 weighted image 432 of the brain, shown in view 460, which is at the same anatomic position as the T2 weighted image 422 that was previously displayed; col. 11 [line 61] – col. 12 [line 11], the computing system may also navigate between images of corresponding anatomical positions (or the closest anatomical position available) between different exams; a user can navigate directly from an image in the axial T2 series of Exam 2 (e.g., column 560), to an image in the Axial T2 series of Exam 3 (e.g., column 570) that represents the same spatial position), 
the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for example to determine if there has been a change in the size of a brain tumor; each of these prior exams may also include one or more series; in the course of interpreting an exam, the user may need to compare images from different series, both within an exam and often across exams; col. 10 [line 31], it would be advantageous when changing between first 
an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between ;
store the first tomographic image set and the second tomographic image set in an image storage device, the first tomographic image set and the second tomographic image set being a plurality of tomographic images, persons of a plurality of tomographic image sets being identical, examination portions captured in the plurality of tomographic image sets being identical, modalities for the plurality of tomographic image sets being identical, and image capture times of the plurality of tomographic image sets being different (Fram Figs. 1-29; col. 7 [line 5], various devices and subsystems may be connected to the network 190; one or more medical scanners may be connected, such as MRI scanner 120; the MRI scanner 120 may be used to acquire MRI images from patients, and may share the acquired images with other devices on the network 190; one or more CT scanners 122 may be coupled to the network 190; ; 
read out the second tomographic image or the third tomographic image from the image storage device, and give a read out tomographic image (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack; col. 11 [line 61] – col. 12 [line 11], the computing system may also 
However, Fram fails to expressly disclose calculate a size of a sick region for each of the first tomographic image set and the second tomographic image set such that the size of the sick region has an one-to-one correspondence to the first tomographic image set and the second tomographic image set, calculate a rate of change with time in the sick region size based on the calculated volumes and image capture times of the first tomographic image set and the second tomographic image set, and determine that the sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value, add acuteness information to one or more tomographic images stored in the image storage device, the acuteness information indicating that a sick region included in the one or more tomographic images has become acutely worse, generate the display information such that when the one or more tomographic images includes the acuteness information added thereto, and add an indicator to the one or more tomographic images to indicate that the one or more tomographic images includes the acute sick region.  In the same field of endeavor, Dmitrieva teaches
calculate a size of a sick region for each of the first tomographic image set and the second tomographic image set such that the size of the sick region has an one-to-one correspondence to the first tomographic image set and the second tomographic image set, calculate a rate of change with time in the sick region size based on the calculated volumes and image capture times of the first tomographic image set and the second tomographic image set, and determine that the sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value, add acuteness information to one or more tomographic images stored in the image storage device, the acuteness information indicating that a sick region included in the one or more tomographic images has become acutely worse (Dmitrieva Figs. 1-6; [0050], in act 158, the process may use an image processing routine to analyze/compare the current image information and the previous image information that was acquired previously (e.g., last month, last year, etc.); [0051], when a patient has a successive thyroid monitoring examination in which current image information is acquired, the image information acquired in one or more previous examinations, may then be retrieved or downloaded from the memory 104 or storage 122, and analyzed; [0052], x, y, and/or z coordinates of certain locations (e.g., corresponding with, for example, lesions, nodules, nodes, etc.) of image information corresponding with the previous examination, may be compared with corresponding information of image information associated with the current examination; [0054], if the process determines as a result of the comparison that the coordinates do not match, the process may highlight the corresponding image using a red border to visually inform a user, such as a radiologist, that the lesion has changed; [0078], a weighing factor may be used in the determination of whether a change exists; if an area of a lesion has changed by more than a predetermined amount (e.g., 5, 10, 15, . . . 100% or other values) in the current image information when compared to the previous image information, the system may determine that a change exists (sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value); [0080], in act 220, the process may associate highlight information with the current image information and/or the past image information based upon the determined change information; if the contour of a particular feature in the current image information, such as, for example, a lesion, are determined to have changed, the process may associate a highlight (e.g., a red frame) with the particular feature in the current image information; [0085], in act 224, the , 
generate the display information such that when the one or more tomographic images includes the acuteness information added thereto, and add an indicator to the one or more tomographic images to indicate that the one or more tomographic images includes the acute sick region (Dmitrieva Figs. 1-6; [0080], in act 220, the process may associate highlight information with the current image information and/or the past image information based upon the determined change information; if the contour of a particular feature in the current image information, such as, for example, a lesion, are determined to have changed, the process may associate a highlight (e.g., a red frame) with the particular feature in the current image information; [0093], whether an existing lesion has grown, a rate of growth for a particular lesion or nodule; [0096], a screen shot 300 illustrating an image display (rate of grown shown); see [0078-0080], associating highlight information with the current image information when a sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated ccalculate a size of a sick region for each of the first tomographic image set and the second tomographic image set such that the size of the sick region has an one-to-one correspondence to the first tomographic image set and the second tomographic image set, calculate a rate of change with time in the sick region size based on the calculated volumes and image capture times of the first tomographic image set and the second tomographic image set, and determine that the sick region has become acutely worse when the 
However, Fram view of Dmitrieva fails to expressly disclose a volume of a sick region and a rate of change with time in the sick region volume based on the calculated volumes.  In the same field of endeavor, O'Dell teaches:
a volume of a sick region, a rate of change with time in the sick region volume based on the calculated volumes (O'Dell Figs. 1-7; [0027], after obtaining the tumor candidates, the system estimates or determines the volume of the tumor candidates; the volume estimation method is performed at various time points, and the growth rate may be then determined and monitored as the estimated volume of the tumors changes over time; [0051-0052], the volume estimation method described above is performed at various time points, and the growth rate of the tumors may be then determined and monitored as the estimated volume changes over time; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a volume of a sick region and a rate of change with time in the sick region volume based on the calculated volumes as suggested in O'Dell into Fram in view of Dmitrieva.  Doing so would be desirable because the present invention is motivated by the observation that experienced radiologists screen for lung tumors not by considering individual image slices independently, but by paging through the image stack looking for 3D appearance characteristics (see O'Dell [0011]). The aim of the present invention is to demonstrate a novel, fully automatic computer detection method applicable to metastatic tumors (see O'Dell [0012]).  Additionally, an active area of research is to quantify nodule volume and growth in order to differentiate active tumors from benign nodules (see O'Dell [0050]).  Additionally the system is applicable to a wide variety of technologies and regions (see O'Dell [0053]).  

Claims 6, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fram (US 9323402 B1, published 04/26/2016), in view of Yeluri (US 20090132279 A1, published 05/21/2009).

Regarding claim 6, Fram teaches the claim comprising:
	A case display apparatus, comprising: at least one memory configured to store a program; and at least one processor configured to execute the program and control the case display apparatus to (Fram Figs. 1-29; col. 4 [line 31], software code configured for execution on a computing device in order to perform the methods may be provided on a tangible computer readable medium, such as a compact disc, digital video disc, flash drive, hard drive, memory :
generate display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set ((Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430; col. 9 [line 17], FIG. 3 illustrates three sample image series 310, 320, and 330, each including multiple medical images; medical imaging exams, such as computed tomography (CT), magnetic resonance imaging ( MRI), ultrasound, nuclear medicine, positron emission computed tomography (PET), digital angiography, mammography, computed radiography, digital radiography, fluoroscopy, and others; viewing these medical exams on handheld devices becomes problematic because of the small screen size of these portable devices; col. 9 [line 40], described herein are improved systems and methods for displaying and interacting with images displayed on handheld devices));
perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for ;
when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information indicating a slice position shift or an image capture time shift, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack);
when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from the first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); col. 11 [line 7], in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack; if the user provides a downward motion while image 422 of images series 420 is displayed, the display may be updated to show adjacent image 423 of image series 420; col. 13 [line 39], if a computing device is currently displaying an image from Series Type A of Exam 3 and the user provides an up or down finger motion, another image (e.g. an adjacent image) from Series Type A of Exam 3 would be displayed on the computing device; col. 16 [line 54], image series 910 comprises a first series of images with an arbitrary number of images, slice thickness, and slice spacing and image series 920 comprises a second series of images that are within the same plane as the images of the image series 910);
when the identification information specifies that the image capture time shift is to be performed, select a third tomographic image from the second tomographic image set, the second tomographic image set being a second plurality of tomographic images (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in , 
a target person of the first tomographic image and target persons of the second tomographic image set being identical, examination portions captured in the first tomographic image set and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same modalities, for example to determine if there has been a change in the size of a brain tumor (see col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], exams at different times); col. 10 [line 49], series within the same exam are acquired with the patient in the same position; therefore locating images from different series 
the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for example to determine if there has been a change in the size of a brain tumor; each of these prior exams may also include one or more series; in the course of interpreting an exam, the user may need to compare images from different series, both within an exam and often across exams; col. 10 [line 31], it would be advantageous when changing between first and second image series (e.g., between series 310 and 320) to automatically select for display an image from the second series that is at substantially the same anatomic position as the currently displayed image in the first series; col. 10 [line 49], when series are from different exams, the numerical frame of reference may differ; in order to correlate the position of images from series with different frames of reference, the different exams need to be spatially registered; this can be accomplished automatically; col. 17 [line 10], in matching images ,
an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in this example, this ; 
read out the second tomographic image or the third tomographic image from an image storage device, and that gives a read out tomographic image to the display information generator (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 ;
and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image (Fram Figs. 1-2; see discussion above of col. 9 [line 63] – col. 10 [line 3], col. 10 [line 31], col. 10 [line 49], col. 17 [line 10], col. 11 [line 34], and col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], with regards to images sets with identical persons, portions, modalities but different capture times (exams/series); col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; as shown, images are grouped with images added between other images)
However, Fram fails to expressly disclose add importance information to a part of tomographic images stored in the image storage device, and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the 
add importance information to a part of tomographic images stored in the image storage device (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0027], new images may be assigned a level of significance equal or similar to a corresponding prior image, for example; images may be compared to reference images using pattern matching or registration techniques, for example, to determine a level of significance for each image; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant), 
and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image, and read out the fourth tomographic image from the image storage device instead of a tomographic image determined by the image capture time selector (Yeluri Figs. 1-3; [0015], radiological modality; [0017], [0020], [0049] identical target person and examination portion in current and historical series; [0020], in link mode, when a user navigates or "jumps to" a significant or key image in the current exam, an image at the same location in a historical exam is also automatically displayed; [0022], FIG. 1 depicts a series 100 of images including a plurality of significant images 110-112 as well as a plurality of non-significant images 120-127; a  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated add importance information to a part of tomographic images stored in the image storage device, and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image and read out the fourth tomographic image from the image storage device instead of the tomographic image determined by the image capture time selector as suggested in Yeluri into Fram  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 8, Fram in view of Yeluri teaches all the limitations of claim 6.  Yeluri further teaches:
record a viewing history of each tomographic image stored in the image storage device; and determine an important image according to the viewing history (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0044], a user, such as a radiologist, may review images via an output display device 224; the user may identify one or more of the images as significant images; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; the time period may be selected by a user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated record a viewing history of each tomographic image stored in the image storage device; and determine an important image according to the viewing history suggested in Yeluri into Fram.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 9, Fram in view of Yeluri teaches all the limitations of claim 6, further comprising.  Yeluri further teaches:
wherein the at least one processor is further configured to add importance information to a tomographic image stored in the image storage device in accordance with an operation input by a user (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0044], a user, such as a radiologist, may review images via an output display device 224; the user may identify one or more of the images as significant images; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; the time period may be selected by a user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one processor is further configured to add importance information to a tomographic image stored in the image storage device in accordance with an operation input by a user as suggested in Yeluri into Fram.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 12, Fram teaches the claim comprising:
	A method of displaying case data with a computer, comprising: (Fram Figs. 1-29; col. 4 [line 31], software code configured for execution on a computing device in order to perform the methods may be provided on a tangible computer readable medium; col. 1 [line 22], a method of navigating between images of multiple image series) 
generating display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430; col. 9 [line 17], FIG. 3 illustrates three sample image series 310, 320, and 330, each including multiple medical images; medical imaging exams, such as computed tomography (CT), magnetic resonance imaging ( MRI), ultrasound, nuclear medicine, positron emission computed tomography (PET), digital angiography, mammography, computed radiography, digital radiography, fluoroscopy, and others; viewing these medical exams on handheld devices becomes problematic because of the small screen size of these portable devices; col. 9 [line 40], described herein are improved systems and methods for displaying and interacting with images displayed on handheld devices);
perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for example to determine if there has been a change in the size of a brain tumor; each of these prior exams may also include one or more series; in the course of interpreting an exam, the user 
when the display information includes a first tomographic image, receiving an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack);
when the identification information specifies that the slice position shift is to be performed, determining, based on the amount of the position shift corresponding to the displacement amount, a second tomographic image at a destination of the slice position shift from a first tomographic image set that is a first plurality of tomographic images including the first tomographic image (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates ;
when the identification information specifies that the image capture time shift is to be performed, determining a third tomographic image from the second tomographic image set  (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen , 
that is a second plurality of tomographic images that are identical to the first tomographic image in terms of a target person, examination portions, and a modality but that are different from the first tomographic image set in terms of an image capture time (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same modalities, for example to determine if there has been a change in the size of a brain tumor (see col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], exams at different times); col. 10 [line 49], series within the same exam are acquired with the patient in the same position; therefore locating images from different series that correspond to the same spatial position may be performed by selecting images at the same position within the respective image series; when series are from different exams, the numerical frame of reference may differ; in order to correlate the position of images from series with different frames of reference, the different exams need to be spatially registered; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right; in this example, this action would result in display of a T1 weighted image 432 of the brain, shown in view 460, 
the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a particular series, he may need to also view other exams obtained on the same patient using the same or different modalities, for example to determine if there has been a change in the size of a brain tumor; each of these prior exams may also include one or more series; in the course of interpreting an exam, the user may need to compare images from different series, both within an exam and often across exams; col. 10 [line 31], it would be advantageous when changing between first and second image series (e.g., between series 310 and 320) to automatically select for display an image from the second series that is at substantially the same anatomic position as the currently displayed image in the first series; col. 10 [line 49], when series are from different exams, the numerical frame of reference may differ; in order to correlate the position of images from series with different frames of reference, the different exams need to be spatially registered; this can be accomplished automatically; col. 17 [line 10], in matching images between the series, the closest anatomic match may be chosen; for example, if image 912 is the image being displayed and the user switches to series 920, image 922 may be automatically selected for display because it is in the same spatial position (or the closest spatial position) as image 912; col. 11 [line 34], FIG. 5 illustrates an embodiment where the systems and method described herein are applied to cases where there are multiple exams; column 550 illustrates a series of image stacks where each image stack represents a series of images; column 550 ,
the image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on an amount of the image capture time shift corresponding to the displacement amount (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in this example, this action would result in display of a T1 weighted image 432 of the brain, shown in view 460, which is at the same anatomic position as the T2 weighted image 422 that was previously displayed; col. 11 [line 61] – col. 12 [line 11], the computing system may also navigate between images of corresponding anatomical positions (or the closest anatomical position available) between different exams; a user can navigate directly from an image in the axial T2 series of Exam 2 (e.g., column 560), to an image in the Axial T2 series of Exam 3 (e.g., column 570) that ; 
reading out the second tomographic image or the third tomographic image from an image storage device and newly generating display information including a read-out tomographic image (Fram Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device; in view 440 (only one medical image displayed) the mobile computing device, such as a touch screen device, is shown with white arrows on the screen illustrating potential gestures that a user might utilize in order to navigate between images of the image series 410, 420, 430 (see col. 9 [line 17], tomographic images; col. 10 [line 4], col. 16 [line 54], slices); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; col. 11 [line 7], in response to the user touching the screen and moving his finger to the right, the handheld device causes the display to be updated to show a corresponding image from another series, in this example the series 430; in response to the user touching the screen at some arbitrary position and moving his finger up or down, illustrated by arrows 453 and 454 of view 440, the handheld device would cause the display to change to another image within the current series, essentially moving up and down within the stack; col. 11 [line 61] – col. 12 [line 11], the computing system may also navigate between images of corresponding anatomical positions (or the closest anatomical position available) between different exams; navigation between exams may be performed via a predetermined (or user customizable) action or input, such as a touchscreen motion in a direction that is orthogonal to ;
and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added (Fram Figs. 1-2; see discussion above of col. 9 [line 63] – col. 10 [line 3], col. 10 [line 31], col. 10 [line 49], col. 17 [line 10], col. 11 [line 34], and col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], with regards to images sets with identical persons, portions, modalities but different capture times (exams/series); col. 10 [line 60] – col. 11 [line 6], FIG. 4 illustrates three image series 410, 420, 430 each including multiple images that can be selectively displayed on a mobile computing device (see col. 9 [line 17], tomographic images); in response to the user touching the screen at an arbitrary position, for example position 450, and moving his finger to the left or right, illustrated by arrows 451 and 452, the software executing on the mobile computing device would interpret the movement as a command to navigate between image series, essentially moving from one image series to an adjacent image series; as shown, images are grouped with images added between other images)
However, Fram fails to expressly disclose wherein importance information is added to a part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images, and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the determined second tomographic image or third tomographic image.  In the same field of endeavor, Yeluri teaches:
wherein importance information is added to a part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0027], new images may be assigned a level of significance equal or similar to a corresponding prior image, for example; images may be compared to reference images using pattern matching or registration techniques, for example, to determine a level of significance for each image; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; [0038], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant), 
and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the determined second tomographic image or third tomographic image (Yeluri Figs. 1-3; [0015], radiological modality; [0017], [0020], [0049] identical target person and examination portion in current and historical series; [0020], in link mode, when a user navigates or "jumps to" a significant or key image in the current exam, an image at the same location in a historical exam is also automatically displayed; [0022], FIG. 1 depicts a series 100 of images including a plurality of significant images 110-112 as well as a plurality of non-significant images 120-127; a significant image 110 is surrounded by other images 120 and 121 that are not marked as significant or key images; a keyboard and/or other interface shortcut, indicated in  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein importance information is added to a part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images, and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the determined second tomographic image or third tomographic image as suggested in Yeluri into Fram.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 12, the only difference being A storage medium including a control program stored therein to control a device including a processor to execute a case displaying process including displaying case data, the storage medium being a computer-readable non-transitory storage medium, the case displaying process comprising: (Fram Figs. 1-29; col. 4 [line 31], software code configured for execution on a computing device in order to perform the methods may be provided on a tangible computer readable medium, such as a compact disc, digital video disc, flash drive, hard drive, memory device or any other tangible medium; such software code may be stored, partially or fully, on a memory of a computing device (e.g., RAM, ROM, etc.), such as the computing system 150; col. 5 [line 62] – col. 6 [line 17], the information display computing device 150 may include one or more computing processors 152; the processors generally are used to execute computer instructions based on the information display modules 151 to cause the computing device to perform operations as specified by the modules 151; col. 8 [line 44], computing device 250 may include one more computing processors 152, may include memory storage 153).  Consequently, claim 13 is rejected for the same reasons.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Yeluri in further view of Dmitrieva et al. (US 20110268336 A1, published 11/03/2011), hereinafter Dmitrieva.

Regarding claim 7, Fram in view of Yeluri teaches all the limitations of claim 6, further comprising:
read out, from the image storage device, a plurality of tomographic images from the first tomographic image set and the second tomographic image set that are identical in terms of the target person, the examination portion, and the modality but that are different in terms of the image capture time (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], when a user is viewing a 
However, Fram in view of Yeluri fails to expressly disclose detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first tomographic image set and the second tomographic image set, and make 
detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first tomographic image set and the second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image (Dmitrieva Figs. 1-6; [0050], in act 158, the process may use an image processing routine to analyze/compare the current image information and the previous image information that was acquired previously (e.g., last month, last year, etc.); [0051], when a patient has a successive thyroid monitoring examination in which current image information is acquired, the image information acquired in one or more previous examinations, may then be retrieved or downloaded from the memory 104 or storage 122, and analyzed; [0052], x, y, and/or z coordinates of certain locations (e.g., corresponding with, for example, lesions, nodules, nodes, etc.) of image information corresponding with the previous examination, may be compared with corresponding information of image information associated with the current examination; [0054], if the process determines as a result of the comparison that the coordinates do not match, the process may highlight the corresponding image using a red border to visually inform a user, such as a radiologist, that the lesion has changed; [0078], a weighing factor may be used in the determination of whether a change exists; if an area of a lesion has changed by more than a predetermined amount (e.g., 5, 10, 15, . . . 100% or other values) in the current image information when compared to the previous image information, the system may determine that a change exists; [0080], in act 220, the process may associate highlight information with the current image information and/or the past image information based upon the determined change information; if the contour of a particular feature in the current image information, such as, for example, a lesion, are determined to have changed, the process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first tomographic image set and the second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image as suggested in Dmitrieva into Fram in view of Yeluri.  Doing so would be desirable because to properly analyze the reports, radiologists must spend valuable time looking for corresponding sagittal and axial (or transverse) measurements of a nodule and are often unable to determine the location of a lesion when annotations and/or measurements are missing and/or incorrect (see Dmitrieva [0005]). Accordingly, there is a need for a system and/or a method for monitoring lesions (which may include, for example, nodules or other abnormalities) that can overcome the disadvantages of prior art systems (see Dmitrieva [0007]).  Additionally the system provides a visual reference to a user for easy recognition of nodules which have grown. Accordingly, this may allow a radiologist to conveniently analyze a particular nodule using a visual aid (see Dmitrieva [0095]).  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 7, 12, and 13.  
The corrections to claims 1 and 6 have been approved, and the previous objections to claims 1 and 6 are withdrawn.
The corrections to claim 7 have been approved, and the previous rejections to claim 7 under 35 U.S.C. 112(b) are withdrawn.  Claims 12 and 13 remain rejected under 35 U.S.C. 112(b).

Similar arguments have been presented for claims 6, 12, and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 7-9 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 6.  However, as discussed above, Fram in view of Yeluri is considered to teach claim 6, and consequently, claims 7-9 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143